Citation Nr: 0619005	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  03-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that continued the veteran's 
evaluation for his service connected low back strain at a 20 
percent evaluation, and which denied the veteran entitlement 
to a total disability rating based on individual 
unemployability.

A hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in January 2006.


FINDINGS OF FACT

1.  The veteran's low back strain is currently manifested by 
muscle spasm and forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.                                            

2.  The veteran's primary work experience is as a punch press 
set up operator; he has a high school education.  

3.  The veteran is currently service connected at a 20 
percent evaluation for a back strain, and receives benefits 
under 38 C.F.R. § 1151 at a 10 percent evaluation for 
numbness of the right lower extremity.  The veteran's service 
connected disabilities do not preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's low back strain have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243-8526 (2005).

2.  The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated April 2002 and May 
2005.  The originating agency asked the veteran to submit any 
pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's report of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling.

Historically, the Board notes that the veteran was initially 
granted service connection for a low back strain in July 1971 
and assigned a 10 percent evaluation.  This grant was based 
on service medical records which showed that the veteran was 
seen in service several times for a low back strain.  In 
January 2002, the veteran applied for an increased rating for 
his service connected low back disability, then evaluated as 
20 percent disabling, and entitlement to individual 
unemployability.  The veteran's evaluation for his low back 
strain was continued at a 20 percent evaluation, and 
entitlement to individual unemployability was denied, and 
this appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities addressing disabilities of 
the spine, were changed effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
for a 40 percent rating when there is severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for muscle 
spasm on extreme forward bending, with loss of lateral spine 
motion, unilateral, in standing position.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The Diagnostic Code for lumbosacral 
strain has now been renumbered as Diagnostic Code 5237.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected low back strain.  Initially, the Board 
points out that, while the veteran is service connected for a 
low back strain, he has been denied service connection for 
the post operative residuals of a herniated nucleus pulposus, 
L5-S1, which was found to be due to a work injury sustained 
subsequent to service, in 1978.  The Board does point out 
that the veteran has a 10 percent rating for numbness of the 
right lower extremity under 38 U.S.C.A. § 1151 as due to the 
veteran's aforementioned surgery.  As to recent findings, the 
Board notes the report of a June 2005 VA examination, which 
noted forward flexion to 50 degrees, no extension, left and 
right lateral flexion of 5 degrees, and no left or right 
lateral rotation.  No muscle spasm was noted, and the veteran 
walked with a slight limp and bent posture.  The veteran at 
that time also reported problems with flareups and a lack of 
endurance due to pain.  Also noted is the report of an April 
2002 VA examination, which indicates that the veteran 
reported a mild localized low back pain; the veteran at that 
time refused to do limitation of motion studies, stating that 
he could fall because of the pain.  Noted was mild objective 
evidence of painful motion on all movements of the lumbar 
spine and mild lumbar paravertebral muscle spasm.  There were 
no postural abnormalities of the back or fixed deformities of 
the back.  

Considering the criteria in effect prior to September 26, 
2003, the Board finds that the evidence of record does not 
show severe lumbosacral strain, with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, such that a higher rating 
would be warranted.  Under the new criteria, the evidence 
does not show forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, such that a higher rating would be 
warranted.  Thus the Board finds that the preponderance of 
the evidence of record is against the grant of a higher 
evaluation for the veteran's low back strain.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
Entitlement to a total disability rating based on individual 
unemployability.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total when the disabled person is, in the 
judgment of the Board, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  38 U.S.C.A. § 1155, 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).

The veteran does not meet the schedular requirements for 
consideration of a TDIU as none of his disabilities are rated 
at least 40 percent or more and his combined evaluation is 
less than 70 percent.  He is service-connected for a low back 
strain, evaluated as 20 percent disabling, and receives 
benefits for numbness of the right lower extremity, under 
38 U.S.C.A. § 1151, at a 10 percent evaluation.  As there is 
not one disability rated as 40 percent or more, and his 
combined evaluation is 30 percent, he fails to the meet the 
percent requirements of 4.16(a).

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

As indicated at the hearing in January 2006, the veteran has 
a high school diploma, and was employed post service as a 
punch press set up operator at a bank terminal until 1978.  
At that time, he injured his back in an on the job injury, 
and sustained a herniated nucleus pulposus.  Private medical 
records and Social Security records clearly attribute the 
veteran's inability to work to his herniated nucleus pulposus 
in 1978, and not to any inservice injury.  Records indicate 
that the veteran worked after his separation from service 
until 1978, when he injured his back, and has not worked 
since that time.  There is no clinical evidence that the low 
back strain and/or right lower extremity numbness preclude 
him from working.  A preponderance of the evidence of record 
indicates that the veteran is not precluded from working due 
to service-connected disability alone.  A total disability 
rating based on individual unemployability is not warranted.  
38 C.F.R. §§ 3.340, 3.341, 4.16(b).   

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).




(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


